Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129974                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  ________________________________________                                                            Stephen J. Markman,
                                                                                                                     Justices
  IN RE JENNIFER ANNE CONGDON and
  BRUCE WILLIAM CONGDON, Minors.
  ________________________________________

  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellee,

  v                                                                SC: 129974
                                                                   COA: 260373
                                                                   Oakland CC
                                                                   Family Division: 02-665473-NA
  BRUCE WILLIAM CONGDON,
           Respondent-Appellant,

  and

  BRIDGETTE CONGDON,
             Respondent.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 1, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2005                   _________________________________________
           s1220                                                              Clerk